UNITED STATES DISTRICT COURT i Z [20
SOUTHERN DISTRICT OF NEW YORK |

 

PER MAGNE EIDEM,
Petitioner,
~v- No. 18-cv-6153 (RJS)
AMENDED ORDER
DANA MARIE EIDEM,
Respondent.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

IT IS HEREBY ORDERED THAT Respondent Dana Marie Eidem, Respondent’s
counsel, and Petitioner’s counsel shall appear for a conference in this matter to discuss the
ongoing need for contempt sanctions against Respondent on Friday, January 10, 2020, at 4:30
p.m. in Courtroom 15C of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl
Street, New York, NY 10007. Petitioner’s counsel may appear by telephone; counsel shall call
1-888-363-4749 and use access code 3290725.

SO ORDERED.

Dated: January 7, 2020
New York, New York
}
RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation

 
